—Order, Supreme Court, New York County (Edith Miller, J.), rendered January 5, 1993, which granted petitioner’s motion for reargument and upon reargument, adhered to the prior order entered August 26, 1992 dismissing the petition, unanimously affirmed, without costs.
Petitioner’s claims for, inter alia, additional back pay and interest are time-barred since he failed to commence the instant proceeding within four months from the date he executed the releases which he now requests this Court to review (CPLR 217).
In any event, were we to reach petitioner’s claims, we would find them to be without merit. Petitioner executed two releases discharging respondents from any claims he may have had with respect to his compensation from December 1, 1976 until May 2, 1982, based on two arbitration awards. Moreover, petitioner’s contention that the releases were obtained by fraud or that he signed them under duress is unsupported. (See, Hydrodyne Indus. v Marine Midland Bank, 118 AD2d 626.) Nor is petitioner correct in arguing that the releases are void under Education Law § 3108 since they are specifically limited to apply to claims regarding petitioner’s dismissal affecting fixed periods of time (see, Herman v Malamed, 110 AD2d 575).
*530We have considered petitioner’s remaining contentions and find them to be without merit. Concur — Carro, J. P., Ellerin, Asch and Nardelli, JJ.